UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 15 CERTIFICATION AND NOTICE OF TERMINATION OF REGISTRATION UNDER SECTION 12(g) OF THE SECURITIES EXCHANGE ACT OF 1 OF DUTY TO FILE REPORTS UNDER SECTIONS 13 AND 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission File Number:000-27621 New York Telecom Exchange, Inc. (f/k/a United American Corp.) (Exact name of registrant as specified in its charter) MONTREAL, QC H2Y2S9 212-738-0759 (Address, including zip code and telephone number, including area code, of registrant's principal executive offices) Common Stock, $0.001 par value (Title of each class of securities covered by this Form) None (Titles of all other classes of securities for which a duty to file reports under section 13(a) or 15(d) remains) Please place an X in the box(es) to designate the appropriate rule provision(s) relied upon to terminate or suspend the duty to file reports: Rule 12g-4(a)(1) [X] Rule 12g-4(a)(2) [X] Rule 12h-3(b)(1)(i) [] Rule 12h-3(b)(1)(ii) [] Rule 15d-6 [] Approximate number of holders of record as of the certification or notice date:30 Pursuant to the requirements of the Securities Exchange Act of 1934, New York Telecom Exchange, Inc. (f/k/a United American Corp.) has caused this certification/notice to be signed on its behalf by the undersigned duly authorized person. New York Telecom Exchange, Inc. Dated: March 4, 2011 By:/s/ Lawry Trevor-Deutsch Lawry Trevor-Deutsch, Chief Executive Officer
